 LOCALUNION NO.174, TEAMSTERSLocal Union No.174, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&HelpersofAmericaandDurell Products,Inc.Case19-CP-107March 12, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn December 12, 1967, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respon-dent filed a brief in support of the Trial Examiner'sDecision.'Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Orderthe Recom-mendedOrder of the TrialExaminerand herebyorders that the complaintherein be, and it herebyis, dismissed in its entirety.'Subsequent to the issuanceof the TrialExaminer's Decision, pttorney forthe ChargingParty fileda motionfor an orderallowing appearance as at-torney, and a motion to reopen the record.Thereafter,the Respondentfiled a statement in oppositionto themotions.The motion for an order al-lowing appearanceof attorney is herebygranted.Charging Party's motionto reopen the recordto receivethe testimony ofAttorney Haferis denied.Although the parties could have called Hafer totestify at the hearing, they chosenot to do so. Furthermore, in view of ourdetermination herein, seefootnote 2, the evidence which Charging Partyseeksto offer would, not affect our dispositionof this case.' In agreeingwith the Trial Examiner thatthe Respondentdid not violateSection8(b)(7)(A) of the Act, we rely onlyon his conclusionthat thetruckdrivers were notcovered bythe multiemployer contractwiththe Iron281Workers to which the Employeris a party This conclusion is supported bythe fact that the contractdoesnot referto truckdrivers,although other em-ployee classificationsare set forth; although thecontractcoversa produc-tion and maintenance unit,other employeesare not covered by the con-tract; ,truckdriversof otheremployer signatories to the contract are notrepresented by the Iron Workers, one of the truckdriversinvolved hereinnegotiatedhis ownwages; and the wages of both truckdrivers appear tobear norelationshipto the Iron Workerscontract wage scale.As we con-clude that the truckdriverswerenot coveredby the contract,we find it un-necessary to considerthe TrialExaminer's additional finding that the IronWorkers waivedjurisdictionoverthe truckdrivers or that the Employeragreed to recognizetheRespondentas therepresentativeof itstruckdriversTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner: Upon a chargefiled on June 12, 1967, by Durell Products,Inc.,'Durell, the General Counsel of the National LaborRelationsBoard, herein the Board,issued a com-plaint,dated July 10, 1967, alleging that LocalUnionNo. 174, InternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen &' Helpersof America, herein Respondent, violated Section8(b)(7)(A) of the National Labor Relations Act,herein the Act.Pursuant to due notice, a hearing in this matterwas held before me on September 20 and 21, 1967,atSeattle,Washington.The parties fully par-ticipated excepting that the attorney for the Charg-ing Party withdrew before he testified. GeneralCounsel'sandRespondent's briefs have beenreceived and considered. Upon the entire recordand from my observations of the witnesses, I makethe following:FINDINGS OF FACTI.DURELL'S BUSINESSDurell is a Washington corporation engaged inthe operation of a plant manufacturingaluminumwindows and doors. During the last fiscal year, Du-rell sold goods directly to customers outside ofWashington, having over $50,000 value, and duringthe same period it purchased goods from outsideWashington of a value exceeding $50,000. At allmaterial times Durell- has been an employer en-gaged in commercewithin the meaning of the Act.II.THELABOR ORGANIZATIONSRespondent and Shopmen's Union Local No.506, International Association of Bridge, Structural& Ornamental Iron Workers, AFL-CIO, hereinIron Workers, at all material times have been labororganizations within the meaning of the Act.'Richard A. Clark, Esq , counsel for Durell, withdrewhis appearance be-fore he testified herein.170 NLRB No. 36 282DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesDid Respondent threaten to picket and picketDurell where an object was to force or require Du-rell to recognize or-bargain with it as the represent-ative of a unit of Durell's employees at a timewhen Durell had lawfully recognized the Iron Work-ers and a question, concerning representation maynot appropriately have been raised pursuant to Sec-tion 9(c) of the Act?B.The Threat to Picket and the PicketingAtmaterialtimes,Durellemployed twotruckdrivers, Bishop and Cytracek. They were em-ployed as No. 1 and No. 2 drivers. On May 26,1967,2each signed an authorization card forRespondent as bargaining representative. Shortlythereafter,Respondent,throughitsagent,Newsham, demanded recognition and bargaining byDurell for the truckdrivers, and threatened topicket in -support of such demand. Beginning onJune 12, and continuing until June, 30, Respondentpicketed Durell in support of the demand.C. The Contract Between Durell and the IronWorkersFrom April 1 to September 15, Durell has itsbusyseasonwhen it employs about 75 employees.During its offseason itemploys about 50. It hascutting,welding, finishing, and shipping depart-ments,each having a supervisor subject to theoverall supervision of the production manager. Theshipping department regularly has six employees ofwhom two are truckdrivers who spend about 90percent of their time loading, driving, and unload-ing.3Prior to April 1, Durell regularly had engaged injoint bargaining with other employers in the sash in-dustry, each employersigning aseparate agreementwith the Iron Workers, the agreements usually con-taining similar terms.On May 24, as a result ofmultiemployerbargainingwith the Iron Workers,Durell signed a new contract with the Iron Work-ers.The other employers who were parties to themultiemployer contract were Greenway, Belknap,H and 17, and Van Tone. Greenway, but not theothers, was comparable in size to Durell.None of Durell's contracts,including the mostrecent, included truckdrivers in the job classifica-tionslistedascoveredby the agreements.Truckdrivers were neither, included nor,specificallyexcluded.4Durell's president gave it as his "opinion" thattruckdrivers were covered by the contracts. TheIronWorkers business representative had a similaropinion. I find these were bare opinions after thefact.The parties to the contracts just simply neverdiscussed the inclusion or exclusion of truckdriversin the contracts. The truckdrivers received thefringe benefits under the contract. The truckdriverswere listed on the seniority lists submitted by Durellto the Iron Workers but, of course, they were listedas operators or some other such classification enu-merated in the contracts and not as truckdrivers.They did not regularly perform work in the jobclassifications for which they were listed..At the time the current multiemployer contractwas signed, Greenway had a contract with Respon-dent covering Greenway's truckdrivers, and theIronWorkers make no claim to represent them.The largest employer in the sash industry in SeattleisFentron. It has a contract with the Iron Workerswhich is similar to the multiemployer contract hereinvolved. The Iron Workers are not considered asrepresenting the truckdrivers of Fentron. The IronWorkers makes no claim to jurisdiction over thetruckdrivers of Fentron. Respondent represents thetruckdrivers at Fentron.In addition to production and maintenance work-ers and the truckdrivers, Durell employs carpen-ters and glaziers who work inside the plant. At allmaterial times, Durell has had a contract with theCarpentersUnion covering the carpenters whowork inside the plant.Bishop was hired not as an operator or any otherclassification included in the coverage of the con-tract but as a truckdriver. When Bishop received aclearance slip from the Iron Workers, the portionreferring to job classification was left blank. TheIronWorkers assistant business agent, Monfrida,told Bishop the Iron Workers did not representtruckdrivers. Bishop negotiated wage increases onhis own behalf.On June 6, Respondent's secretary-treasurer,Cavano, and the Iron Workers business representa-tive,Manning, and Durell's attorney, Clark, met inCavan's office. They discussed Respondent's de-mand for bargaining for the two truckdrivers.Cavano and Manning disagree in their testimony asto what may have been agreed to between them.Having observed their respective demeanors andhaving considered the entire record, I credit thetestimony of Cavano5 that Manning said, afterdiscussion, that the Iron Workers waived jurisdic-2hereinafter, all dates refer to 1967unless otherwise stated3Having observed the demeanor of Ernest Anderson, I do notcredit histestimony unless corroborated by credited testimony. I am convinced heexaggerated the work performed by the truckdrivers in the plant4 On the June seniority list, Cytracek was listed as a mechanic and Bishopas machine operator.' I do not, for reasons hereafter discussed, credit the testimony of Clark tothe contrary. LOCALUNION NO. 174, TEAMSTERStion over the truckdrivers and Respondent couldhave them.'William A. Roberts, a partner in the firm whichrepresentedRespondent, testified in this case.Richard Clark, who appeared in this case on behalfof Durell until I raised the ethical question of an at-torney representing a party and testifying, alsotestified.' I have considered their testimony indetailand I most carefully observed theirdemeanors when they testified. I am convinced thatRoberts testified not only truthfully but accuratelyas to several conversations between Roberts andClark on June 7 and thereafter, before the picket-ing began. I do not find Clark was deliberately un-truthful but rather find he probably confused con-versations he had with Roberts with others he hadwith the Iron Workers' attorney, Hafer, and othersduring the same period of time. Clark did not testi-fywith Roberts' precision nor his clarity. Clarkvolunteered testimony. He contributed irrelevan-cies as answers to simple questions. Much of histestimony was prefaced by, "I think," indicating, inthe light of all his testimony, that he had doubt asto its accuracy.Crediting Roberts, as I do, I find the conversa-tions between Roberts and Clark were substantiallyas follows.After Cavano told Roberts he had a problem withDurell about two truckdrivers, Roberts and Clarkhad several phone conversations. Clark toldRoberts he was having a problem with the IronWorkers' attorney,Hafer, explaining that eventhough Manning was willing to give jurisdiction ofDurell's truckdrivers to Respondent, Hafer was op-posed. Clark said he was in the middle betweenRespondent and the Iron Workers. There followedfurther discussions and Clark then said he hadworked things out with Hafer and Clark, andRoberts had a deal if three problems could beworked out. Clark asked Roberts to get in touchwith Cavano about the problems and Roberts didso. Roberts reported to Clark Cavano's solutions tothe problems and Clark said he was delighted, thatDurell and Respondent "definitely had a deal," andDurell would negotiate with Respondent for thetruckdrivers. Roberts was satisfied that the problemof recognition of Respondent by Durell was solved.Shortly thereafter, Clark told Roberts that Haferhad changed his mind and jurisdiction was not to begiven to Respondent, and consequently Clark couldnot recognize Respondent.'Concluding FindingsIfind that at all material times a question con-cerning representation of Durell's truckdrivers' As previously noted, the Iron Workersmakesno claim to jurisdiction overthe truckdrivers of Greenway or Fentron'Roberts and Clark were classmates I advised them on the record of theseriousness of credibility resolutions, before they testified, ithaving beenmade clear to me that they would contradict each otheron material issues.283might appropriately have been raised pursuant toSection 9(c) of the Act and that consequentlyRespondent did not violated Section 8(b)(7)(A) oftheAct by either its threat to picket or by itspicketing. I further find that Respondent waspicketing to enforce Durell's compliance with theagreement among the Iron Workers, Durell, andRespondent for recognition by Durell of Respon-dent as representative of the truckdrivers.In none of the contracts between Durell and theIron Workers was there an inclusion of truckdriversin the coverage. In a representation case the con-tract between Durell and Iron Workers would notbe a bar. "The Board has consistently held that `toserve as a bar, a contract must clearly by its termsencompass the employees sought."'9 The contractin this case does not in any way encompass thetruckdrivers who constitute an appropriate unit.'oGreenway, a party to Durell's multiemployer agree-ment with the Iron Workers, does not recognize theIronWorkers as the representative of Greenway'struckdrivers but rather has a contract with Respon-dent. This is with the knowledge and acquiescenceof the Iron Workers. That Fentron, the largest sashmanufacturer in the Seattle area, recognizes not theIronWorkers but Respondent as the representativeof its truckdrivers demonstrates what is the industrypattern. Bishop negotiated his own wages with Du-rell.His wage scale appears to bear no relationshipto the contract. In one instance it was testified thata truckdriver is paid the scale of a shipping clerk, inanother he is an operator, and in another he is amechanic. Particularly with respect lo the currentIronWorkers contract there was not even discus-sion of the inclusion of truckdrivers, this at a timewhenGreenwayrecognizedRespondentasrepresentative of its truckdrivers. The entire recordmakes plain to me that the Iron Workers did notrepresent the truckdrivers in the multiemployerbargaining unit and that Respondent could legallydemand recognition by Durell of Respondent'srepresentative status with respect to the otherwiseunrepresented truckdrivers.Also, I find that Manning of the Iron Workers,after conversation with Respondent's Cavano andDurell's Clark, agreed that Respondent and not theIronWorkers had jurisdiction of the truckdrivers.Within a day or two thereafter, Clark, on behalf ofDurell and after consultation with Hafer, agreedthatDurellwould recognize Respondent as therepresentative of its truckdrivers. Respondent wasjustified in believing it was a party to a three-wayagreement and in picketing to procure enforcementof such agreement.Even though they had represented parties, they each chose to testify"Hafer did not testify.RCA Communications, Inc,154 NLRB 34, 37.°Manpower, Inc,164 NLRB 287 284DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the foregoing findings of factand the entire record, I make the following conclu-sions of law:1.At all material times Durell has been an em-ployer engaged in commerce within the meaning ofthe Act.2.Respondent and the -Iron Workers are labororganizations within the meaning of the Act.3.The record does not establish that Respon-dent has engaged in any unfair labor practice al-leged in the complaint.RECOMMENDED ORDRERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this proceeding, it is recommended that theBoard enter an order dismissing the complaint.